DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments dated 07 October 2022.  Claims 1-20 are pending in the application.  Claim 1 has been amended by applicant.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 07 October 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. §103 as being unpatentable over Fang et al. (US 8,430,482) in view of White et al. (US 9,776,402) and claims 7-20 under 35 U.S.C. §103 as being unpatentable over Fang et al. in view of White et al., and further in view of Tobita et al. (US 7,090,340) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kunnavakkam et al. (US 9,016,836).

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Kunnavakkam et al. (US 9,016,836), and further in view of White et al. (US 9,776,402).
With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18), which is a silicon substrate (Column 3, lines 1-7), fabricated by a semiconductor process (Fig. 1, element 50); and 
at least one inkjet chip (Fig. 1, element n) directly formed on the chip substrate by the semiconductor process and diced (Column 4, lines 19-23) into the at least one inkjet chip for inkjet printing (Column 3, lines 7-13), 
wherein the inkjet chip comprises: 
a plurality of ink-drop generators (Fig. 1, array of element 15) produced by a semiconductor process and formed on the chip substrate, wherein each of the ink-drop generators comprises an ink-supply chamber (Fig. 1, element 7) and a nozzle (Column 3, lines 33-35); 
wherein each of the ink-drop generators further comprises a resistance heating layer (Column 3, lines 29-30) and the resistance heating layer has a thickness (Column 3, lines 29-30). 
However, Fang fails to disclose the layer details and the dimensional details of well-known ink-drop generators that are used in the inkjet printing art (Column 1, lines 18-26 and Column 3, lines 28-38).
Kunnavakkam discloses a plurality of ink-drop generators (Fig. 1, element 10; Column 3, lines 8-15), wherein each of the ink-drop generators comprises a barrier layer (Fig. 3, element 32), an ink-supply chamber (Fig. 2, element 30) and a nozzle (Fig. 3, element 14), and the ink-supply chamber and the nozzle are integrally formed in the barrier layer (Fig. 3, element 32), wherein each of the ink-drop generators further comprises a thermal-barrier layer (Fig. 3, elements 40, 42), a resistance heating layer (Fig. 3, element 26) and a protective layer (Fig. 3, elements 48, 50), wherein the thermal-barrier layer (Fig. 3, elements 40, 42) is directly formed on the chip substrate (Fig. 3, element 22), the resistance heating layer (Fig. 3, element 26) is directly formed on the thermal-barrier layer, a part of the protective layer (Fig. 3, elements 48, 50) is formed on the resistance heating layer (Fig. 3, element 26), and the barrier layer (Fig. 3, element 32) is formed on the protective layer (Fig. 3, elements 48, 50; Column 5, lines 43-44), wherein the ink-supply chamber (Fig. 2, element 30) has a bottom in communication with the protective layer (Fig. 3, elements 48, 50, i.e. final assembly), and a top in communication (Fig. 2, element 30, i.e. final assembly) with the nozzle (Fig. 2, element 14).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the ink-drop generator architecture of Kunnavakkam in the ejection chips of Fang. The motivation for doing so would have been “This thermal resistor is formed as a thin film resistive material disposed on a semiconductor substrate and a dielectric layer as part of a semiconductor chip. Several thin film layers are formed on the semiconductor chip, including the dielectric layer above the substrate, the resistive layer forming the thermal resistor above the dielectric layer, and an electrode layer that defines the electrodes coupled to the resistive layer to which the pulse is applied to heat the thermal resistor and vaporize the ink. At least one dielectric layer, and a protection layer are typically above the electrode layer. The protection layer protects the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle.” (Column 1, Lines 22-35).

White discloses a plurality of ink-drop generators (Fig. 4, element 440), wherein the thermal-barrier layer has a thickness ranging from 500 angstroms to 5000 angstroms (Column 5, line 55), the protective layer has a thickness ranging from 150 angstroms to 3500 angstroms (Column 3, lines 55-58, Column 8, lines 50-53, and Column 9, lines 31-33), the resistance heating layer has a thickness ranging from 100 angstroms to 500 angstroms (Column 8, lines 37-39), the resistance heating layer has a length ranging from 5 microns to 30 microns (Column 9, lines 36-43, i.e. below the area removed), and the resistance heating layer has a width ranging from 5 microns to 10 microns (Column 9, lines 36-43, i.e. below the area removed).
At the time of the invention, it would have been obvious to use the ink-drop generator constructions of White in the ejection chips of Fang.  The motivation for doing so would have been “An ink jet image can be formed using precise placement on a print medium of ink drops emitted by an ink drop generating device known as an ink jet printhead” (Column 1, lines 5-7).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam, and further in view of White as applied above.
With respect to claim 2, Fang in view of Kunnavakkam, and further in view of White, as applied to claim 1 above disclose each of the ink-drop generators further comprises a conductive layer (Kunnavakkam at Fig. 3, element 46), the conductive layer and the part of the protective layer (Kunnavakkam at Fig. 3, elements 48, 50) are formed on the resistance heating layer (Kunnavakkam at Fig. 3, element 26), and a rest part of the protective layer (Kunnavakkam at Fig. 3, elements 48, 50, i.e. left/right sides) is formed on the conductive layer.
With respect to claim 3, Fang in view of Kunnavakkam, and further in view of White, as applied to claim 2 above disclose the inkjet chip comprises at least one ink-supply channel (Kunnavakkam at Fig. 2, Chamber 34) and a plurality of manifolds (Kunnavakkam at Fig. 2, i.e. ink flow to each chamber) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (Kunnavakkam at Column 3, lines 45-62).
With respect to claim 4, Fang in view of Kunnavakkam, and further in view of White, as applied to claim 2 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of equal to or less than 90 nanometers to form an inkjet control circuit (Kunnavakkam at Fig. 5).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam, and further in view of White as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256).
With respect to claim 5, Fang in view of Kunnavakkam, and further in view of White, as applied to claim 4 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form the inkjet control circuit (Kunnavakkam at Fig. 5).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam, and further in view of White as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256).
With respect to claim 6, Fang in view of Kunnavakkam, and further in view of White, as applied to claim 4 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of 2 nanometers to 7 nanometers to form the inkjet control circuit (Kunnavakkam at Fig. 5).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam, and further in view of White as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256).
2. Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Kunnavakkam et al. (US 9,016,836), and further in view of White et al. (US 9,776,403) as applied to claim 1 above, and further in view of Tobita et al. (US 7,090,340).
With respect to claims 7-20, Fang discloses the wafer structure (Fig. 1, element 50; Column 4, lines 4-5, i.e. wafer diameter 4-18 inches), wherein the inkjet chip (Fig. 1, element n) has a printing swaths (Column 4, lines 4-10, i.e. length), and the inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Column 4, lines 4-10).
However, Fang fails to disclose specific lengths of the printing swaths of an inkjet chip (Column 3, lines 16-21, i.e. length of 2 chips on an 18 inch wafer).
Tobita discloses an inkjet recording head (Fig. 8, element 100) having an inkjet chip (Fig. 8, one of element 16), wherein the inkjet chip has a printing swath equal to or greater than 0.25 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for equal to or greater than 0.25 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 0.25 inches to 0.5 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 0.25 inches to 0.5 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 0.50 inches to 0.75 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 0.5 inches to 0.75 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 0.75 inches to 1 inch (Column 6, line 35-expression (1), i.e. solve for desired Np for 0.75 inches to 1 inch at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 1 inch to 1.25 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 1 inch to 1.25 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 1.25 inches to 1.5 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 1.25 inches to 1.5 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 1.5 inches to 2 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 1.5 inches to 2 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 2 inches to 4 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 2 inches to 4 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 4 inches to 6 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 4 inches to 6 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 6 inches to 8 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 6 inches to 8 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the inkjet chip has the printing swath ranging from at least 8 inches to 12 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 8 inches to 12 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the printing swath of the inkjet chip is at least 12 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 12 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), the printing swath of the inkjet chip is at least 8.3 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 8.3 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), and the printing swath of the inkjet chip is at least 11.7 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 11.7 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip swath of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/20/2022